  Case 18-23331        Doc 62     Filed 02/05/21 Entered 02/05/21 10:50:20               Desc Main
                                    Document     Page 1 of 2




         UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF TENNESSEE

In Re: Brenda Loue Sanders                                       Chapter 13

       xxx-xx-6279                                               Case No. 18-23331-K
Debtor.


                      NOTICE OF CHANGE OF DEBTOR'S ADDRESS


        Comes now the Debtor, by and through counsel, and hereby notifies the Court and the

Chapter 13 Trustee of the following change of address;

       Debtor's Previous Address                          Debtor's New Address


       2481 Crescent Glenn                                1822 Edwards Ave
       Memphis, TN 38133                                  Memphis, TN 38107
                                                          ,

                                                        Respectfully submitted,
                                                        JIMMY E. MCELROY AND ASSOCIATES

                                                         /s/ Joseph D. Fox
                                                        Joseph D. Fox, B.P.R.No. 15809
                                                        Attorney for Debtor
                                                        200 Jefferson Ave., Suite 125
                                                        Memphis, TN 38103
                                                        (901) 527 - 4110
Service to:

Debtor
Debtor's Attorney
Case Trustee
                                        Certificate of Service

        I, Joseph D. Fox, attorney for Debtor, do hereby certify that I have this date served a true and
correct copy on the parties as hereinabove indicated.

        So certified, this the 5 day of February, 2021.
                                                                  /s/ Joseph D. Fox
Case 18-23331   Doc 62   Filed 02/05/21 Entered 02/05/21 10:50:20      Desc Main
                           Document     Page 2 of 2



                                               Joseph D. Fox, #15809
